Citation Nr: 1623020	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976 and from October 1976 to September 1990.  

This case initially came before the Board of Veterans' Appeals (Board) from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The case was most recently remanded in March 2015 for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary regarding the Veteran's TDIU claim.  

He contends that his service-connected disabilities render him unemployable.  He also maintains that because he was awarded Social Security (SSA) disability benefits, he should be awarded a TDIU.  The SSA award and corresponding records are already associated with the electronic claims file. 

The Veteran is currently in receipt of service connection for coronary artery disease, rated as 60 percent disabling, and hypertension, rated at 10 percent disabling.  The Veteran has a 60 percent combined disability rating, and his coronary artery disease and hypertension are disabilities affecting a single body system (cardiovascular-renal).  As such, he meets the minimum threshold for a TDIU.  38 C.F.R. §§ 4.16(a), 4.25, and 4.26.  The question that remains is whether his service-connected disabilities alone render him unable to obtain and maintain any form of gainful employment.   

The Veteran was most recently afforded VA examinations in 2008 and 2009 related to his service-connected coronary artery disease and hypertension, but these reports do not include a full discussion of the functional/occupational impairment caused by these disabilities.  The Board finds that the medical evidence is inadequate for determining whether the Veteran is entitled to a TDIU, and the claim must be remanded for a new VA examination to address functional and occupational impairment due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate examination to determine the functional and occupational impairment as a result of his service-connected disabilities, both individually and in combination. 

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




